Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 27, 2006                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
  127892(115)                                                                                           Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
  PIO ZAMMIT,                                                                                                          Justices
           Plaintiff-Appellant,
  v      	                                                           SC: 127892
                                                                     COA: 248776
                                                                     Macomb CC: 2002-004157-NZ
  MEADOWBROOK INSURANCE CARRIER
  and CITY OF NEW BALTIMORE,
             Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court's order of
  September 9, 2005 is considered, and it is DENIED, because it does not appear that the
  order was entered erroneously.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 27, 2006                   _________________________________________
         d0221                                                                  Clerk